Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach, disclose, or suggest, either alone or in combination, a semiconductor device comprising: a first carbon layer on and contacting the first electrode, wherein a memory cell of the semiconductor device comprises the first electrode, the first carbon layer, the switch layer, the second carbon layer, and the at least one tunneling oxide layer as instantly claimed, and in combination with the additional limitations.
Regarding claim 10, the prior art fails to teach, disclose, or suggest, either alone or in combination, a semiconductor device comprising: a first carbon layer on and contacting the second electrode, wherein a memory cell of the semiconductor device comprises the first electrode, the phase-change layer, the second electrode, the first carbon layer, the OTS layer, and the second carbon layer, and the at least one tunneling oxide layer as instantly claimed, and in combination with the additional limitations.
Regarding claim 16, the prior art fails to teach, disclose, or suggest, either alone or in combination, a semiconductor device comprising: an ovonic threshold switch (OTS) layer on the first carbon layer; a second carbon layer on the OTS layer; a second electrode on and contacting the second carbon layer; and at least one tunneling oxide layer between the first carbon layer and the second carbon layer as instantly claimed, and in combination with the additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jose R Diaz/Primary Examiner, Art Unit 2815